                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION


TAYLOR MOORE                                                                          PLAINTIFF


v.                                   Case No. 4:18-cv-4163


SOUTHERN ARKANSAS UNIVERSITY and
BOARD OF TRUSTEES OF SOUTHERN
ARKANSAS UNIVERSITY                                                               DEFENDANTS


                                            ORDER

       Before the Court is a Joint Stipulation of Dismissal. ECF No. 28. The parties stipulate that

Plaintiff’s claims against Defendants should be dismissed with prejudice, with each party to bear

its own costs and attorneys’ fees.       Thus, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii), Plaintiffs’ complaint is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED, this 13th day of January, 2020.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
